20-01212-dsj    Doc 21      Filed 01/19/21 Entered 01/19/21 16:48:56   Main Document
                                          Pg 1 of 3



PRYOR CASHMAN LLP
Richard Levy, Jr.
Conrad K. Chiu
7 Times Square
New York, New York 10036-6569
Telephone: (212) 421-4100
Facsimile: (212) 326-0806
rlevy@pryorcashman.com
cchiu@pryorcashman.com

Counsel for Megan E. Noh, Chapter 11 Trustee
of P8H, Inc. d/b/a Paddle 8


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                         Chapter 11

 P8H, INC. d/b/a PADDLE 8,                      Case No. 20-10809 (SMB)

                  Debtor.


 OFFICIAL COMMITTEE OF UNSECURED                Adv. Pro. No. 20-01081 (SMB)
 CREDITORS OF THE ESTATE OF P8H, INC.
 D/B/A PADDLE 8,

                  Plaintiff,

                      v.

 VALENTINE UHOVSKI, ISABELA
 DEPCZYK, NORMAN HANSON,
 CHRISTOPHER HSU, PETER RICH,
 SERGEY SKATERSCHIKOV.

                Defendants.




5205023
20-01212-dsj     Doc 21      Filed 01/19/21 Entered 01/19/21 16:48:56        Main Document
                                           Pg 2 of 3




 MEGAN E. NOH, in her capacity as the
 Chapter 11 Trustee of P8H, INC., d/b/a
 PADDLE 8,                                            Adv. Pro. No. 20-01211 (SMB)

               Plaintiff,

        - against –

 FBNK FINANCE S.à.r.l.,

               Defendant.


 MEGAN E. NOH, in her capacity as the
                                                      Adv. Proc. No. 20-01212 (SMB)
 Chapter 11 Trustee of P8H, INC., d/b/a
 PADDLE 8,

               Plaintiff,

        - against –

 JOHN TEXTOR, also known as JOHN C.
 TEXTOR, an individual, FUBOTV, INC.
 (formerly known as FACEBANK GROUP,
 INC.), a Florida corporation, DIGITAL
 COMMERCE STRATEGY AG (formerly
 known as FACEBANK AG), a Swiss joint
 stock company, FBNK FINANCE S.A.R.L., a
 Luxembourg limited liability company, and
 STOCKACCESS HOLDINGS SAS, a French
 joint stock company,

               Defendants.


                  NOTICE OF RESCHEDULING OF HEARINGS WITH
                  RESPECT TO JANUARY 20, 2021 COURT HEARING

        PLEASE TAKE NOTICE that the hearings on the following matters originally scheduled
to be held on January 20, 2021, at 10:00 a.m. (EDT), have been rescheduled to February 17, 2021
at 10:00 a.m. (EDT) (the “Rescheduled Hearing”):

             Continued case management conference; and

             Pretrial conferences in the above-captioned adversary proceedings.

                                              2
20-01212-dsj     Doc 21     Filed 01/19/21 Entered 01/19/21 16:48:56           Main Document
                                          Pg 3 of 3




        PLEASE TAKE FURTHER NOTICE that because of the COVID-19 pandemic, and in
accordance with the Court’s General Order M-543, dated March 20, 2020, the Rescheduled
Hearing will be conducted telephonically. Parties should not appear at the courthouse in person;
those wishing to participate in the Rescheduled Hearing must make arrangements through Court
Solutions LLC, the online application through which the hearing will be conducted. Instructions
to register for Court Solutions LLC are attached to the Court’s General Order M-453.

        PLEASE TAKE FURTHER NOTICE that copies of any pleadings scheduled to be heard
at the Rescheduled Hearing are available to parties in interest on the Bankruptcy Court’s website
at http://www.nysb.uscourts.gov (a PACER login and password are required to retrieve a
document).

       PLEASE TAKE FURTHER NOTICE that the Rescheduled Hearing may be continued
or adjourned thereafter from time to time without further notice other than an announcement of the
adjourned date or dates at the Rescheduled Hearing or at a later hearing.

Dated: January 19, 2021
       New York, New York

                                             PRYOR CASHMAN LLP

                                             By: /s/ Richard Levy, Jr.
                                                     Richard Levy, Jr.
                                             7 Times Square
                                             New York, N.Y. 10036-6569
                                             Tel. (212) 421-4100
                                             Fax. (212) 326-0806
                                             Email: rlevy@pryorcashman.com

                                             Counsel for Megan E. Noh, Chapter 11 Trustee of
                                             P8H, Inc. d/b/a Paddle 8




                                                3
